          Case 20-22606-CMB         Doc 48     Filed 12/02/20 MEMO
                                               PROCEEDING      Entered 12/02/20 17:06:32            Desc Main
                                              Document      Page 1 of 1

Date: 12/02/2020 03:00 pm
 In re:   The Ingros Family LLC


                                                           Bankruptcy No. 20-22606-CMB
                                                           Chapter: 11 (Not Small Business)
                                                           Doc. # 36
                                                                  31

Appearances: Thomas Reilly, Ryan Cooney, Bill Stang, Joseph Fidler, Salene Kraemer

Nature of Proceeding: #36 Amended Motion of Carmine Foglio for Adequate Protection Payments

Additional Pleadings: Certificate of Service; #40 Exhibit E; #43 Limited Objection by Enterprise
Bank; #44 Response by Ryan D. Sharbonno; #45 Response by Debtor

Judge's Notes:
 - Kraemer: "The" also omitted so same issue as Enterprise but in last position. On parallel track, have
 filed action against non-debtors in state court. Concern re value of property and potential decline in
 value. Potential interest in pursuing purchase of building.
 - Cooney: Asserts it is Foglio's burden on motion. Valuation will be a factual issue and valuation of the
 other collateral should come into question. Will need appraisals.
 - Fidler: Did file limited objection. Would like to be involved in meet and confer and stips filed related to
 this matter.
 OUTCOME:
 -Parties to meet and confer. On or before 1/5/21, parties to file joint statement identifying stipulated
 facts, contested facts, legal issues, including burden, and if they will need to do briefing and/or present
 evidence.
 - Matter continued to Status Conference on 2/4/21 at 3pm. At that time, parties to have narrowed down
 issues and come prepared to discuss how to proceed. Will also address burden on that date.


                                                           Carlota Böhm
           FILED                                           Chief U.S. Bankruptcy Judge
           12/2/20 5:03 pm
           CLERK
           U.S. BANKRUPTCY
           COURT - WDPA
